Citation Nr: 1549810	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from May 1971 to January 1973.  He died in August 2013.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.  In January 2014, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014. 

In November 2015, a Deputy Vice Chairman of the Board granted the motion of the appellant to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A.       § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

This appeal is being processed utilizing the paperless, electronic, Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

As a final preliminary matter, the Board notes that additional evidence, namely private treatment records dated through August 2013, were added to the record after the issuance of the July 2014 statement of the case.  The appellant has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).  

However, there is no prejudice to her in the Board considering such records for the limited purpose of drafting a full and complete remand.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.

REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board notes that the appellant had been previously unrepresented in this appeal.  However, the appellant filed an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) appointing the National Association for Black Veterans as her representative in October 2015.  To date, the National Association for Black Veterans has not been afforded the opportunity to submit an Informal Hearing Presentation (IHP) or VA Form 646, Statement of Accredited Representative in Appealed Case, on the appellant's behalf.  This VSO is not located within the Board's offices, and thus, the case must be remanded to the AOJ so that the newly appointed representative will have the opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Afford the appellant's newly appointed representative, the National Association for Black Veterans, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case and/or an Informal Hearing Presentation.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

3.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

